 

! SDC SDNY

 

 

 

/ DOCUMENT :
{ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT boc Po CL
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _\\-"2o = \ \_
Xx
LAINEZ GUERRA, :
19 CV 2652 (RWL)
Plaintiff,
: ORDER
- against - : APPROVING SETTLEMENT
: AND DISMISSING CASE
NORTHEAST INTERIORS SPECIALISTS,
et al.,
Defendants.
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seg. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint
letter request that the Court approve their settlement agreement, a fully executed copy of
which was submitted on August 27, 2019. A federal court is obligated to determine
whether settlement of an FLSA case under the court's consideration is fair and
reasonable and the subject of an arms-length negotiation, not an employer's
overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court has carefully reviewed the Settlement Agreement as well as the parties’
letter. The Court has taken into account, without limitation, prior proceedings in this
action: the attendant risks, burdens, and costs associated with continuing the action; the
range of possible recovery; whether the Settlement Agreement is the product of arm’s
length bargaining between experienced counsel or parties; the amount of attorney's fees;
and the possibility of fraud or collusion. Among other attributes of the Settlement
Agreement, there are no confidentiality restrictions; the release is narrowly tailored to

wage and hour claims; and the attorneys’ fees are within a fair, reasonable and
acceptable range. Considering all the circumstances, the Court finds that the Settlement
Agreement is fair and reasonable and hereby approved.

This case is hereby dismissed with prejudice, with each party to bear their own
costs and fees except as set forth in the Settlement Agreement.

The Clerk of Court is respectfully requested to close the case.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: November 20, 2019
New York, New York

Copies transmitted to all counsel of record.
